             Case 2:19-cv-00047 Document 1 Filed 08/05/19 Page 1 of 5



                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                DEL RIO DIVISION

 BERTHA VALDEZ, AS REPRESENTATIVE OF                   )
 THE ESTATE OF CARMEN CRUZ, AND FOR                    )
 AND ON BEHALF OF ALL THOSE ENTITLED                   )
 TO RECOVER FOR THE DEATH OF CARMEN                    )
 CRUZ UNDER THE TEXAS WRONGFUL                         )             2:19-cv-00047
                                                           Case No. ______________
 DEATH AND SURVIVAL ACTS; FELIPE                       )
 CRUZ, FELIPE CRUZ, JR., JOSUE CRUZ,                   )   (Removed from the 38th Judicial
 NANCY CRUZ, AND VICTORIA CRUZ                         )   District Court of Uvalde County,
 PREZAS.                                               )   Texas, Case No. 2019-07-32850-CV)
                                                       )
                               Plaintiffs,             )
                                                       )
 v.                                                    )
                                                       )
 ETHICON, INC., ETHICON US, LLC,                       )
 ETHICON ENDO-SURGERY, INC., AND                       )
 JOHNSON & JOHNSON,                                    )
                                                       )
                               Defendants.             )

                                   NOTICE OF REMOVAL

       Defendants Ethicon, Inc., Ethicon US, LLC, Ethicon Endo-Surgery, Inc., and Johnson &

Johnson (“Defendants”) file this Notice of Removal of this action from the 38th Judicial District

Court of Uvalde County, Texas to this Court pursuant to 28 U.S.C. §§ 1332, 1441, and 1446.

                                        BACKGROUND

       1.     Plaintiffs are family members of Carmen Cruz, who passed away on January 24,

2016. Exhibit A at ¶ 16.

       2.     Plaintiffs claim that in 2012, Ms. Cruz underwent a surgical procedure at Uvalde

Memorial Hospital during which a medical device called a power morcellator was used. Id. at ¶

14. Plaintiffs allege that the power morcellator was designed, developed, manufactured, and




NOTICE OF REMOVAL                                                                         PAGE 1
                Case 2:19-cv-00047 Document 1 Filed 08/05/19 Page 2 of 5



distributed by Defendants, and that its use during Ms. Cruz’s surgery contributed to her eventual

passing. See generally id.

          3.     On July 1, 2019, more than three years after Ms. Cruz’s passing, Plaintiffs

commenced this action by filing an Original Petition in the 38th Judicial District Court of Uvalde

County, Texas. Id. In the Original Petition, Plaintiffs assert various tort claims against Defendants,

including claims for negligence, strict products liability, breach of implied warranty, gross

negligence, fraud, and exemplary damages. Id. at ¶¶ 55-132.

          4.     On July 5, 2019, Plaintiffs served Defendants’ registered agent with a citation and

copy of the Original Petition. See Exhibit B.

                                      BASIS FOR REMOVAL

          5.     This case is removable to this Court based on diversity jurisdiction under 28 U.S.C.

§ 1332.

          A.     There is complete diversity of the parties and there are no local defendants.

          6.     Plaintiffs are all citizens of the State of Texas. See Exhibit A at ¶¶ 2-7.

          7.     Defendant Ethicon, Inc. is a citizen of the State of New Jersey. Id. at ¶ 8.

          8.     Defendant Ethicon US, LLC is a citizen of the State of Ohio. Id. at ¶ 9.

          9.     Defendant Ethicon Endo-Surgery, Inc. is a citizen of the State of Ohio. Id. at ¶ 10.

          10.    Defendant Johnson & Johnson is a citizen of the State of New Jersey. Id. at ¶ 11.

          B.     The amount in controversy exceeds $75,000.

          11.    When a plaintiff files a state court action and fails to specify the numerical value of

its damages claims, the defendant may show that the amount in controversy exceeds the

jurisdictional limits by demonstrating that it is facially apparent that the value of the plaintiff’s

claims likely exceeds $75,000. See, e.g., Luckett v. Delta Airlines, Inc., 171 F.3d 295, 298 (5th


NOTICE OF REMOVAL                                                                                PAGE 2
             Case 2:19-cv-00047 Document 1 Filed 08/05/19 Page 3 of 5



Cir. 1999). On multiple occasions, the Fifth Circuit has found it facially apparent that wrongful

death and other tort claims seeking damages for significant personal injuries exceed the amount-

in-controversy requirements for federal diversity jurisdiction. See, e.g., DeAguilar v. Boeing Co.,

11 F.3d 55, 57 (5th Cir. 1993) (wrongful death claims); Luckett, 171 F.3d at 298; Gebbia v. Wal-

Mart Stores, Inc., 233 F.3d 880, 883 (5th Cir. 2000); Menendez v. Wal-Mart Stores, Inc., 364 Fed.

Appx. 62, 67 (5th Cir. 2010) (wrongful death claims).

       12.     Here, Plaintiffs’ Original Petition does not specify the numerical value of their

various tort claims. It is facially apparent, however, that each Plaintiff seeks damages in excess of

$75,000. Indeed, Plaintiffs allege that they personally “sustained severe and permanent physical,

mental, and emotional injuries as well as economic losses.” See Exhibit A at ¶ 134. Moreover,

Plaintiffs allege that Ms. Cruz “suffered severe and debilitating injuries and experienced conscious

pain and suffering before her untimely death.” Id. at ¶ 135. Finally, Plaintiffs seek to recover

damages “for all medical expenses, funeral and burial expenses, all damages available under the

Texas Survival Act, all damages entitled to them under the Texas Wrongful Death Act, and . . . all

other damages they are entitled to under the law,” including exemplary damages. Id. ¶ 136. Under

these circumstances, it is facially apparent that each Plaintiff seeks damages in excess of the

jurisdictional requirements. Menendez, 364 Fed. Appx. at 67 (holding that it was facially apparent

that plaintiffs’ wrongful death claims satisfied the amount-in-controversy requirement when

plaintiffs sought damages for their personal injuries sustained as a result of a family member’s

death, including mental pain and suffering).

  ALL PROCEDURAL REQUIREMENTS FOR REMOVAL HAVE BEEN SATISFIED

       13.     This Notice of Removal is timely filed under 28 U.S.C. § 1446(b)(1), because it is

filed within thirty (30) days after Defendants’ receipt of a copy of the Original Petition.


NOTICE OF REMOVAL                                                                             PAGE 3
             Case 2:19-cv-00047 Document 1 Filed 08/05/19 Page 4 of 5



       14.      Pursuant to 28 U.S.C. § 1446(d), Defendants will serve a copy of this Notice of

Removal on Plaintiffs and the 38th Judicial District Court of Uvalde County, Texas

contemporaneously with this filing.

       15.      A copy of all process, pleadings, and orders served upon Defendants in the state

court action are attached hereto as Exhibits A and B.

       16.      All Defendants join in and consent to the removal of this action to this Court.

                                    REQUEST FOR RELIEF

       WHEREFORE, Defendants hereby remove this action from the 38th Judicial District Court

of Uvalde County, Texas to the United States District Court for the Western District of Texas, Del

Rio Division.

                                                    Respectfully submitted,

                                                    __/s/ Lucas C. Wohlford___________
                                                    Lucas C. Wohlford
                                                    lwohlford@btlaw.com
                                                    State Bar No. 24070871
                                                    BARNES & THORNBURG LLP
                                                    2121 North Pearl Street, Suite 700
                                                    Dallas, Texas 75201
                                                    Phone: 214-258-4149
                                                    Facsimile: 214-258-4199

                                                    ATTORNEYS FOR DEFENDANTS




NOTICE OF REMOVAL                                                                            PAGE 4
             Case 2:19-cv-00047 Document 1 Filed 08/05/19 Page 5 of 5



                                CERTIFICATE OF SERVICE

        I hereby certify that on August 5, 2019, a true and correct copy of the above and foregoing
was electronically filed via the Court’s CM/ECF system and served on the following counsel of
record for Plaintiffs via electronic mail and Certified Mail Return Receipt Requested:

       Nicole Elizalde Henning
       Christopher M. Blanton
       THE HENNING LAW FIRM
       435 W. Nakoma Drive, Suite 101
       San Antonio, Texas 78216


                                                     /s/ Lucas C. Wohlford
                                                     Lucas C. Wohlford




NOTICE OF REMOVAL                                                                           PAGE 5
